IN THE SUPREME COURT OF THE STATE OF NEVADA


                       DEREJE MOTI, M.D.,                                      No. 85466
                       Petitioner,
                       vs.
                       THE EIGHTH JUDICIAL DISTRICT                               F
                       COURT OF THE STATE OF NEVADA,                                            -11•4V:   avh,
                       IN AND FOR THE COUNTY OF
                                                                                  NOV               20z:
                       CLARK; AND THE HONORABLE
                                                                                fiLIZA..:       '
                       JESSICA K. PETERSON, DISTRICT                        ittreN                         :.:OURT
                       JUDGE,                                                               7•-•1
                       Respondents,
                         and
                       CRISTINA JAIME,
                       Real Party in Interest.

                                            ORDER DENYING PETITION

                                  This original petition for a writ of mandamus challenges a
                      district court order granting reconsideration of an order striking an expert
                      witness in a professional negligence action.
                                  This court has original jurisdiction to issue writs of mandamus,
                      and the issuance of such extraordinary relief is solely within this court's
                      discretion. See Nev. Const. art. 6, § 4; D.R. Horton, Inc. v. Eighth Judicial
                      Dist. Court, 123 Nev. 468, 474-75, 168 P.3d 731, 736-37 (2007). Petitioners
                      bear the burden to show that extraordinary relief is warranted, and such
                      relief is proper only when there is no plain, speedy, and adequate remedy
                      at law. See Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 224, 228, 88
                      P.3d 840, 841, 844 (2004). An appeal is generally an adequate remedy
                      precluding writ relief. Id. at 224, 88 P.3d at 841. Even when an appeal is
                      not immediately available because the challenged order is interlocutory in
                      nature, the fact that the order may ultimately be challenged on appeal from
SUPREME COURT

        OF
                      a final judgment generally precludes writ relief. Id. at 225 88 P.3d at 841.
     NEVADA



'Ell UN7A    • V" I
                            Having considered the petition, we are not persuaded that our
                extraordinary intervention is warranted.    To begin, petitioner has not
                demonstrated that an appeal from a final judgment below would not afford
                a plain, speedy, and adequate remedy. See NRS 34.170. Further, as this
                court has explained, "extraordinary writs are generally not available to
                review discovery orders." Valley Health Sys., LLC v. Eighth judicial Dist.
                Court, 127 Nev. 167, 171, 252 P.3d 676, 678 (2011). Although this rule is
                not absolute, see id., petitioner has not demonstrated that the district
                court's order falls within any of the narrow grounds that may warrant writ
                relief. Accordingly, we
                            ORDER the petition DENIED.




                                          , J.               ..444LA- 0
                Hardesty                                 Stighch




                cc:   Hon. Jessica K. Peterson, District Judge
                      Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                      Bighorn Law/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
         OF
      NEVACIA


101 1, 17A

                                                    2